


Exhibit 10.1
Loan No. RX0785S1C


THIRD AMENDMENT TO
PROMISSORY NOTE AND SUPPLEMENT
THIS THIRD AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT (this "Amendment") is
entered into as of September 4, 2012, between CONNECTICUT WATER SERVICE, INC., a
Connecticut corporation (the "Company") and CoBANK, ACB, a federally chartered
instrumentality of the United States ("CoBank").
BACKGROUND
The Company and CoBank are parties to a Promissory Note and Supplement dated as
of June 29, 2009, as amended by a First Amendment to Promissory Note and
Supplement dated as of May 5, 2010, and a Second Amendment to Promissory Note
and Supplement dated as of July 26, 2011 (collectively, the “Supplement”). The
parties now desire to amend the Supplement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1.    Defined Terms. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to those terms in the Master Loan
Agreement dated as of June 29, 2009, between the Company and CoBank, as same may
have been amended (the "MLA").
SECTION 2.    Amendment.     Section 3 of the Supplement is hereby amended and
restated to read as follows:
Term. The term of the Commitment shall be from the date hereof up to and
including July 1, 2014, or such later date as CoBank may, in its sole
discretion, authorize in writing.
SECTION 3.    Representations and Warranties. To induce CoBank to enter into
this Amendment, the Company represents and warrants that: (A) no consent,
permission, authorization, order or license of any governmental authority or of
any party to any agreement to which the Company is a party or by which it or any
of its property may be bound or affected, is necessary in connection with the
execution, delivery, performance or enforcement of this Amendment; (B) the
Company is in compliance with all of the terms of the Loan Documents, and no
Default or Event of Default exists; and (C) this Amendment has been duly
authorized, executed and delivered, and creates legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting the rights of creditors
generally. Without limiting (B) above, the Company represents and warrants that
it is in compliance with all notice provisions of the MLA, including, without
limitation, the requirement to notify CoBank of the commencement of material
litigation and of certain environmental matters.
SECTION 4.    Confirmation. Except as amended hereby, the Supplement shall
remain in full force and effect as written.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.
CoBANK, ACB
 
CONNECTICUT WATER SERVICE, INC.
By:
/s/ Shannon Davoren
 
By:
/s/ David C. Benoit
Title:
Assistant Corporate Secretary
 
Title:
CFO



